MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),                            May 24 2016, 8:45 am
this Memorandum Decision shall not be
                                                                       CLERK
regarded as precedent or cited before any                          Indiana Supreme Court
                                                                      Court of Appeals
court except for the purpose of establishing                            and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kristina J. Jacobucci                                    Gregory F. Zoeller
Newby, Lewis, Kaminski & Jones, LLP                      Attorney General of Indiana
LaPorte, Indiana
                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        May 24, 2016
Child Relationship of I.C., N.K.,                        Court of Appeals Case No.
L.L., and L.L., III (Minor                               46A03-1510-JT-1780
Children),                                               Appeal from the LaPorte Circuit
                                                         Court
E.B. (Mother),                                           The Honorable Thomas A.
Appellant-Respondent,                                    Alevizos, Judge

        v.                                               The Honorable W. Jonathan
                                                         Forker, Magistrate
Indiana Department of Child                              Trial Court Cause Nos.
Services,                                                46C01-1412-JT-449,
                                                         46C01-1412-JT-450,
Appellee-Petitioner.                                     46C01-1412-JT-451, and
                                                         46C01-1412-JT-452




Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016        Page 1 of 17
      Najam, Judge.


                                          Statement of the Case
[1]   E.B. (“Mother”) appeals the trial court’s termination of her1 parental rights over

      her minor children, I.C., N.K., L.L., and L.L., III (collectively “the Children”).

      Mother raises two issues for our review which we consolidate and restate as

      whether the trial court’s termination of Mother’s parental rights to the Children

      was clearly erroneous.


[2]   We affirm.


                                   Facts and Procedural History
[3]   Mother is deaf and uses American Sign Language (“ASL”) to communicate.

      She is the mother of the following children: N.K., born July 22, 2010; I.C.,

      born December 21, 2011; and twins L.L, III and L.L., born August 7, 2013.


[4]   On January 4, 2014, the Department of Child Services (“DCS”) became

      involved with the Children and Mother after receiving a report alleging Mother

      had unstable housing with no utilities. Upon investigation, DCS discovered

      that Mother had made arrangements for the Children to live with her friends,

      C. and B., because of her inappropriate housing. Prior to DCS’ investigation,

      Mother had signed a notarized document giving C. and B. permission to




      1
        The parental rights of N.K.’s father, N.K., Sr., I.C.’s alleged father, D.W., or unknown alleged father, and
      the twins’ father, L.L., Jr., were also terminated. However, they do not appeal the termination of their
      parental rights.

      Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016               Page 2 of 17
      provide care for the Children until Mother found suitable housing. After its

      initial investigation, DCS made a determination that the Children could remain

      in the care of C. and B., and it did not immediately initiate Child in Need of

      Services (“CHINS”) proceedings.


[5]   Mother signed a safety plan stating that she would not remove the Children

      from her friends’ care until meeting with DCS to discuss the matter. The initial

      scheduled meeting was cancelled due to weather, and DCS Family Case

      Manager (“FCM”) Betsey Black attempted unsuccessfully to reach Mother to

      reschedule. DCS subsequently learned from C. and B. that Mother had been

      very inconsistent in communicating with C. and B. or the Children since the

      time she left the Children there. DCS made several more unsuccessful attempts

      to reach Mother. On January 22, 2014, DCS removed the Children from C.

      and B. because they were not legal caregivers for the Children and Mother

      could not be reached. Ultimately, DCS placed N.K. and I.C. in one foster

      home and the twins in another foster home.


[6]   On January 23, 2014, DCS filed a CHINS petition as to all four children. On

      March 19, Mother admitted that the Children were CHINS and the trial court

      adjudicated them as such. The court proceeded to a dispositional hearing at

      which Mother was ordered to participate in supervised visitation with the

      Children, a parenting and family functioning assessment and all

      recommendations, case management services, and random drug screens. In a

      case review hearing on June 11, the trial court found Mother had not completed

      her parenting family functioning assessment, had failed her drug screens, and

      Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016   Page 3 of 17
      was not making progress with individual counseling, but was participating in

      parenting education. The court suspended Mother’s visitation due to her drug

      use and inappropriate behavior at visits. At the October 1 permanency hearing,

      the court approved concurrent permanency plans of adoption and reunification.

      At the January 23, 2015, review hearing, the court found Mother had not

      complied with the case plan because she had not found stable housing and had

      failed drug screens. In March, Mother gave birth to another child (“Baby”). At

      a May 2 review hearing, the court found Mother was compliant with the case

      plan.


[7]   In the meantime, on January 7, 2015, DCS filed its petitions to termination

      Mother’s parental rights to the Children.2 On September 28, following a fact-

      finding hearing, the trial court entered the following relevant findings and

      conclusions3 in support of terminating Mother’s parental rights:


                6. Further, it was established by clear and convincing evidence
                that the allegations of the petition are true in that:


                         a. The [Children have] been removed from parents for at
                         least six (6) months under a dispositional decree of the
                         Court, . . .


                         b. There is a reasonable probability that the conditions that
                         resulted in the [Children’s] removal or the reasons for



      2
          DCS did not file a CHINS action or take any other action as to Baby.
      3
        The trial court issued four separate termination orders, one for each child. However, all four orders
      contained the same relevant findings; therefore, for convenience, we cite only the termination order as to I.C.

      Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016                Page 4 of 17
                placement outside the parent’s home will not be remedied,
                and/or there is a reasonable probability that the
                continuation of the parent-child relationship poses a threat
                to the well-being of the [Children].


                c. Termination is in the best interest of the [Children].


                d. IDCS has a satisfactory plan for the care and treatment
                of the [Children], which is adoption.


        7. In support thereof the Court makes the following findings of
        fact and conclusions of law:


                a. On January 4, 2014, DCS received a report that the
                [Children] may be . . . victim[s] of abuse and neglect.
                Upon investigation, DCS learned that [parents] had left
                the [Children] in the care of friends since December 18,
                2013, because they did not have appropriate, stable
                housing for the [C]hildren. They were living in a
                basement room with no heat or other utilities except an
                electrical extension cord which had been run down from
                an upstairs apartment.


                b. [Parents] were to meet with DCS on January 6, 2014[,]
                to discuss the situation, but the meeting did not take place
                due to inclement weather. Thereafter, DCS unsuccessfully
                tried to contact them, and they did not initiate contact
                with DCS. As of January 14, 2014, the friends with whom
                the [C]hildren were staying advised that they had not
                heard from [parents] since DCS became involved. Then,
                on January 22, 2014, after still not having had contact with
                [parents], DCS detained the [C]hildren for their safety as
                they had no legal caregivers. At a detention hearing held
                the next day, the Court ordered that the [C]hildren be
                detained and placed in kinship care with the same family

Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016   Page 5 of 17
                friends who had been caring for them. The [C]hildren
                have not been returned to either [parent’s] care since then.


                c. [Parents] eventually contacted DCS on February 5,
                2014. After they and DCS attended a Child and Family
                Team Meeting and a facilitation meeting, they agreed to
                participate in services. Based on [M]other’s admission, the
                [C]hildren were adjudicated CHINS and a dispositional
                order was entered as to her on March 19, 2014. . . . The
                services agreed to and ordered for [parents] included
                random drug screens, parenting and family functioning
                assessment, case management services and supervised
                visitation.


                                               ***


                e. Prior to the end of January, 2015 [M]other was
                consistently positive on her drug screens, usually for THC,
                but her screens have all been negative since then. As to
                suitable housing, if [M]other has five children in her
                custody, she would qualify for a subsidized, three bedroom
                apartment. (Four of [M]other’s children are the subjects of
                current termination of parental rights (TPR) proceedings.
                Her fifth child was born in March[] 2015 and this child is
                in her custody and not subject to any juvenile Court
                proceedings.) However, there remains a concern even if
                [M]other obtains this housing. As noted by Family Care
                Manager (FCM) Black, she has a history of not having
                stable housing and not staying long in one place. During
                the pendency of the CHINS case, [M]other gave FCM
                Black about 6 different addresses where she was residing,
                and other times she had no address to report as she was
                homeless. This concern remains in spite of the fact that
                [M]other finally obtained proper identification for herself
                earlier this year, and which ostensibly opens up more
                housing opportunities for her.
Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016   Page 6 of 17
                f. Mother’s supervised visits with [the C]hildren were also
                suspended after the altercation with [the twins’ father] on
                March 27, 2014. She also was noncompliant with services
                for the remainder of 2014. Her visits did not resume until
                April 6, 2015, after she had negative drug screens and
                began to comply with services. The resumed visits,
                however, did not go well. The twins ([L.L., III and L.L.])
                became irritable, but more of a concern, the two older
                children ([N.K. and I.C.]) exhibited increased aggression
                and increased behavioral problems after such visits. As a
                result, [M]other’s visits were again suspended.


                g. Mother was also referred for individual therapy, with
                which she was not initially compliant but recently has
                become more compliant and [is] making some progress.
                According to Amanda Jennings, [M]other’s therapist since
                April[] 2015, [M]other has made progress in meeting with
                her consistently and engaging with her. However,
                [M]other has not made progress in dealing with her anger,
                and in particular, she is not implementing the coping skills
                she has learned in dealing with her anger toward the
                parenting educator.


                h. Susan Lovass, a therapist from Family Focus,
                performed a Parenting and Family Functioning
                Assessment on [M]other to determine what services were
                needed and could be provided to [M]other. Although the
                referral for the assessment was made in February, 2014,
                [M]other’s unresponsiveness led to it not being completed
                until October, 2014. Among other things, Ms. Lovaas
                recommended and the Court ordered that [M]other engage
                in parenting classes, undergo individual therapy and have
                supervised visitation with the [C]hildren. Ms. Lovaas
                recommended supervised visits and parenting classes as
                [M]other had elevated scores on the abuse scale, which is
                indicative of abusers. She also expressed concern that no

Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016   Page 7 of 17
                harm come to the [C]hildren as [M]other also scored low
                on the corporal punishment scale.


                i. Ms. Lovaas has also been the therapist for N.K. since
                March, 2014, and for I.C. since August, 2014. She stated
                that N.K. is diagnosed with reactive attachment disorder
                and ADD. At times, he exhibits aggression, biting,
                scratching and inappropriate sexualized behavior. She did
                not indicate a diagnosis for I.C., but did state she will
                follow and mimic N.K.’s bad behaviors. She further noted
                that although a parent would have to deal with I.C. as
                well, a parent would have difficulty parenting N.K., and
                for mother to effectively parent him, she would have to
                acknowledge the existence of the problem and implement
                basic parenting skills. Ms. Lovaas would also not
                recommend changing the [C]hildren’s current placement,
                where they have bonded well with the foster parents whom
                they call “mom” and “dad[.”]


                                               ***


                l. Beni Miller from Dunebrook has been [M]other’s parent
                educator since April, 2014. In order for [M]other to
                progress and develop appropriate parenting skills, it was
                necessary for her to attend parenting classes and master
                the skills and goals that were set for each of five levels or
                areas of the program to which she was assigned. This
                necessitated answering questions correctly and showing
                the ability to implement the skills learned at visitations. If
                the client was not successful with this, then the session(s)
                had to be repeated successfully before moving into the next
                chapter, area or level.


                m. During [M]other’s first year with the parenting
                program, [M]other made no progress. She then started to

Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016   Page 8 of 17
                engage in the program about the time her supervised visits
                were reinstated two or so months prior to the termination
                hearing. Mother attended 25 sessions and either was a
                “no-show” or otherwise missed 21 sessions. Most of the
                attended sessions were in the past few months.
                Notwithstanding that [M]other became engaged in the
                program, she has not mastered any program goals. She
                has not mastered even the beginning parenting skills, and
                has not used the skills she was taught. As Ms. Miller
                stated, [M]other needs this education, in the best interests
                of the [C]hildren, to understand where the [C]hildren are
                developmentally and how to nurture a child, which are
                skills [M]other does not possess. She has not learned age
                appropriate discipline, or what to feed the [C]hildren and
                how often. Instead of learning and implementing positive
                parenting skills, [M]other has stubbornly insisted that she
                knows how to parent [the C]hildren, and contrary to Ms.
                Miller’s recommendations, she will continue to parent the
                [C]hildren as she sees fit. By way of example, Ms. Miller
                had a 2 1/2 hour session with [M]other concerning
                Sudden Infant Death Syndrome. Although Ms. Miller
                explained the dangers of having a child sleep on its
                stomach, [M]other replied that she would continue to have
                the baby sleep on its stomach because the baby liked it.
                Mother also does not show the ability to meet the
                [C]hildren’s developmental and special needs; instead, she
                blames others for interfering with her parenting and she
                tends to deny that the needs exist. All of this poses a risk
                and concern that the [C]hildren’s health and safety would
                be endangered if returned to mother’s care.


                n. Of 27 parenting sessions originally scheduled for
                mother, she is at a point where 22 to 23 sessions still
                remain. Ms. Miller indicates that [M]other has not even
                completed chapter one, and under the circumstances, she
                cannot tell how long it would take [M]other to complete

Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016   Page 9 of 17
                the parenting program if she continued to attend. In terms
                of [M]other’s progress in the parenting program, Ms.
                Miller indicates that she is in the same place now as in
                April, 2014. Ms. Miller does not believe that [M]other is
                capable of caring for the [C]hildren on her own, and even
                if she had safe, stable housing it would not benefit her
                parenting.


                o. Cheryl Highsmith, director of Harmony House,
                observed [M]other’s supervised visits with the [C]hildren.
                She does not believe [M]other understands parenting or
                child safety issues, and she does believe that the [C]hildren
                would not be safe with [M]other alone. Mother does not
                or cannot supervise the [C]hildren, and she never saw
                where intervention between [M]other and the [C]hildren
                was not needed. When the visit supervisor or parent
                educator would offer her direction, [M]other instead
                became upset and told them they can’t tell her what to do.
                Mother viewed the offered direction as criticism, not help.
                Ms. Highsmith attributes this to [M]other’s attitude toward
                parenting education and not due to the fact that [M]other
                is deaf.


                p. CASA believes that termination of parental rights is in
                the [C]hildren’s best interests. She does not believe
                [M]other would address the [C]hildren’s special needs or
                that [M]other grasps the gravity of what is going on with
                them. Her opinion would not change even if [M]other has
                her own apartment and had clean drug screens. She also
                opines that [M]other is not justified in refusing to follow
                direction from her parent educator.


                q. Mother’s testimony confirmed other witnesses’
                observations of the interaction between her and the parent
                educator, Beni Miller. Rather than receiving positive
                direction from Ms. Miller during visitations, [M]other
Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016   Page 10 of 17
                believes that Ms. Miller’s efforts amounted to constant
                interference with her parenting of the [C]hildren.
                Mother’s testimony also revealed and confirmed her lack
                of appreciation and understanding of the [C]hildren’s
                needs. At one point she stated that she realized that N.K.
                has autism, but at another point she said that he basically
                has emotional problems like a lot of kids, so she clearly
                does not grasp the importance of N.K.’s special needs.
                Instead of referring to applying specific parenting skills
                which she learned to meet N.K.’s needs, she said only
                generally that those needs would be met by her being
                careful and understanding. Mother also believes that
                having her own apartment will help her understand
                parenting skills to parent five children, but instead of
                explaining why that is so, she responded only that it is
                because she was a good mother before. The Court agrees
                with Ms. Miller that having her own apartment will not
                benefit [M]other’s parenting.


                r. The Court finds that [M]other’s deafness did not play
                any significant role in either the [C]hildren being
                adjudicated CHINS or with respect to the facts and
                reasons leading to the termination of parental rights
                proceeding.


                                               ***


        IT IS ORDERED AND ADJUDGED that the parent-child
        relationship between [the Children] and . . . E.B. be
        terminated, . . .


Appellant’s Br. at 35-46. This appeal ensued.




Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016   Page 11 of 17
                                     Discussion and Decision
[8]   Mother maintains that the trial court’s order terminating her parental rights was

      clearly erroneous. We begin our review of this issue by acknowledging that

      “[t]he traditional right of parents to establish a home and raise their children is

      protected by the Fourteenth Amendment of the United States Constitution.”

      Bailey v. Tippecanoe Div. of Family & Children (In re M.B.), 666 N.E.2d 73, 76 (Ind.

      Ct. App. 1996), trans. denied. However, a trial court must subordinate the

      interests of the parents to those of the child when evaluating the circumstances

      surrounding a termination. Schultz v. Porter Cnty. Ofc. of Family & Children (In re

      K.S.), 750 N.E.2d 832, 837 (Ind. Ct. App. 2001). Termination of a parent-child

      relationship is proper where a child’s emotional and physical development is

      threatened. Id. Although the right to raise one’s own child should not be

      terminated solely because there is a better home available for the child, parental

      rights may be terminated when a parent is unable or unwilling to meet his or

      her parental responsibilities. Id. at 836.


[9]   Before an involuntary termination of parental rights can occur in Indiana, DCS

      is required to allege and prove, among other things:

              (B) that one (1) of the following is true:


                      (i) There is a reasonable probability that the
                      conditions that resulted in the child’s removal or the
                      reasons for placement outside the home of the
                      parents will not be remedied.



      Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016   Page 12 of 17
                       (ii) There is a reasonable probability that the
                       continuation of the parent-child relationship poses a
                       threat to the well-being of the child.

                       (iii) The child has, on two (2) separate occasions,
                       been adjudicated a child in need of services.

                                                      ***


               (C) [and] that termination is in the best interests of the child . . . .


       Ind. Code § 31-35-2-4(b)(2). DCS need establish only one of the requirements

       of subsection (b)(2)(B) before the trial court may terminate parental rights. Id.

       DCS’s “burden of proof in termination of parental rights cases is one of ‘clear

       and convincing evidence.’” R.Y. v. Ind. Dep’t of Child Servs. (In re G.Y.), 904
N.E.2d 1257, 1260-61 (Ind. 2009) (quoting I.C. § 31-37-14-2).


[10]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Peterson v. Marion Cnty. Ofc. of

       Family & Children (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

       denied. Instead, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. Moreover, in deference to the trial

       court’s unique position to assess the evidence, we will set aside the court’s

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       Judy S. v. Noble Cnty. Ofc. of Family & Children (In re L.S.), 717 N.E.2d 204, 208

       (Ind. Ct. App. 1999). trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016   Page 13 of 17
[11]   Here, in terminating Mother’s parental rights, the trial court entered specific

       findings of fact and conclusions thereon. When a trial court’s judgment

       contains special findings and conclusions, we apply a two-tiered standard of

       review. Bester v. Lake Cnty. Ofc. of Family & Children, 839 N.E.2d 143, 147 (Ind.

       2005). First, we determine whether the evidence supports the findings and,

       second, we determine whether the findings support the judgment. Id.

       “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the trial court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[12]   Mother contends that the trial court erred in concluding that she will not

       remedy the conditions that resulted in the Children’s removal; that the

       continuation of the parent-child relationships poses a threat to the well-being of

       the Children; and that termination is in the best interests of the Children.

       Because Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive,

       we only address whether the trial court erred in concluding that continuation of

       the parent-child relationships poses a threat to the Children and that

       termination is in the Children’s best interests. We address each of these issues

       in turn.


                           Continuation of the Parent-Child Relationships

[13]   Mother contends that the trial court’s finding that continuation of the parent-

       child relationships would pose a threat to the Children is not supported by the

       evidence. However, Mother’s arguments are simply requests that we reweigh
       Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016   Page 14 of 17
       the evidence, which we cannot do. In re D.D., 804 N.E.2d at 265. Instead, we

       must determine whether the evidence most favorable to the judgment supports

       the trial court’s conclusion. Id.; Quillen, 671 N.E.2d at 102. We hold that it

       does.


[14]   The trial court’s conclusion is supported by the following evidence. FCM

       Black, Court Appointed Special Advocate (“CASA”) Titi Akhigbe, Parent

       Educator Benny Miller, and Cheryl Highsmith, the Director of Harmony

       House where Mother and the Children had their supervised visits, all testified

       that the Children have special needs that Mother has neither acknowledged nor

       understood. Susan Lovass, the therapist for N.K. and I.C., testified that both

       children have exhibited aggression and behavioral problems that became worse

       after visits with Mother, and Highsmith testified that Mother either did not or

       could not supervise the Children during visits. Black, Akhigbe, Lovass, Miller

       and Highsmith all testified that they do not believe Mother has the parenting

       skills necessary to safely care for the Children, especially those with special

       needs. Both Black and Miller testified that, based on Mother’s lack of any

       progress in parenting classes, Mother is not able to care for any of the four

       Children, even if she had stable, safe housing. All of this evidence clearly

       supports the trial court’s finding that continuation of the parent-child

       relationships would pose a threat to the Children.


[15]   A trial court need not wait until a child is irreversibly influenced by a deficient

       lifestyle such that his physical, mental, and social growth is permanently

       impaired before terminating the parent-child relationship. Shupperd v. Miami

       Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016   Page 15 of 17
       Cnty. Div. of Family & Children (In re E.S.), 762 N.E.2d 1287, 1290 (Ind. Ct. App.

       2002). When the evidence shows that the emotional and physical development

       of a child in need of services is threatened, as it does here, termination of the

       parent-child relationship is appropriate. Id.


                                                 Best Interests

[16]   In determining whether termination of parental rights is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. A.S. v.

       Ind. Dep’t of Child Servs. (In re A.K.), 924 N.E.2d 212, 224 (Ind. Ct. App. 2010).

       “A parent’s historical inability to provide adequate housing, stability and

       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best

       interests.” Castro v. State Ofc. of Family & Children, 842 N.E.2d 367, 374 (Ind. Ct.

       App. 2006), trans. denied. “Additionally, a child’s need for permanency is an

       important consideration in determining the best interests of a child, and the

       testimony of the service providers may support a finding that termination is in

       the child’s best interests.” In re A.K., 924 N.E.2d at 224. Such evidence, in

       addition to evidence that continuation of the parent-child relationship poses a

       threat to the children, is sufficient to show by clear and convincing evidence

       that termination is in the child’s best interests. L.S. v. Ind. Dep’t of Child Servs.

       (In re A.D.S.), 987 N.E.2d 1150, 1158-59 (Ind. Ct. App. 2013), trans. denied.


[17]   Again, Mother’s contentions on this issue amount to requests that we reweigh

       the evidence, which we will not do. Both the FCM and CASA testified that

       termination of Mother’s parental rights is in the Children’s best interests.
       Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016   Page 16 of 17
       Moreover, there was evidence that all four of the Children are doing well in

       their foster placements and could be adopted. Given that testimony, in addition

       to evidence that the Children need stability, supervision and care that Mother

       cannot provide, we hold that the totality of the evidence supports the trial

       court’s conclusion that termination is in the Children’s best interests.


[18]   Although Mother contends that the trial court improperly failed to consider that

       her deafness played a part in her parenting time and compliance issues, there is

       no evidence that Mother’s deafness caused her to miss more than half of the

       parenting classes or to refuse to acknowledge or address the Children’s special

       needs. And her claims that her inadequate supervision of the Children during

       visits and her poor relationship with the parenting educator “could have been”

       caused by her inability to communicate without an interpreter are speculation.

       Appellant’s Br. at 31, 32. The trial court’s finding that Mother’s deafness did

       not play any significant role in either the Children being adjudicated CHINS or

       with respect to the facts and reasons leading to the termination of parental

       rights proceedings is supported by the evidence.


[19]   The trial court did not err when it terminated Mother’s parental rights to the

       Children.


[20]   Affirmed.


       Robb, J., and Crone, J..




       Court of Appeals of Indiana | Memorandum Decision 46A03-1510-JT-1780 | May 24, 2016   Page 17 of 17